Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-7, 11, 14, and 16 are pending.  Claims 8-10, 12-13, and 15 are cancelled.  
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1: “float to surface” is not grammatically correct
Claim 11: “float to surface” is not grammatically correct
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "both large and small particles".  There is insufficient antecedent basis for this limitation in the claim.  These particles have already been defined; it is not clear if they are the same or different particles.  The Examiner recommends “both the large and small particles”.  All dependent claims are rejected as well. 
In regard to claim 1 the limitation “self-cleaning” renders the claim indefinite.  It is not clear what structures or features are required for a hydrocyclone to be self-cleaning.  The instant specification does not give any indication as to what specifically a “self-cleaning hydrocyclone” is or how it is different from a mere “hydrocyclone”.  The examiner interprets any hydrocyclone to read on “self-cleaning”.  All dependent claims are rejected as well.
In regard to claim 3, the limitation “a series of the liquid waste separators” renders the claim indefinite.  It is not clear if this series of liquid waste separators is the same as or in addition to the self-cleaning hydrocyclone clarifiers in claim 1, limitation b.  Dependent claims are rejected as well. 
In regard to claim 5, the limitation “wherein step (c) …skimmer” render the claim indefinite.  It is not clear if the ferric chloride is in addition to or in place of the Ferrate (IV) required in claim 1. 
Claim 11 recites the limitation "both large and small particles".  There is insufficient antecedent basis for this limitation in the claim.  These particles have already been defined; it is not clear if they are the same or different particles.  The Examiner recommends “both the large and small particles”.  All dependent claims are rejected as well. 
In regard to claim 11 the limitation “self-cleaning” renders the claim indefinite.  It is not clear what structures or features are required for a hydrocyclone to be self-cleaning.  The instant specification does not give any indication as to what specifically a “self-cleaning hydrocyclone” is or how it is different from a mere “hydrocyclone”.  The examiner interprets any hydrocyclone to read on “self-cleaning”.  All dependent claims are rejected as well.
Claim 14 depends from a cancelled claim.  Claim 14 depends from claim 13.  For examination purposes the claim is interpreted as being dependent on claim 1. 
In regard to claim 16, the limitation “wherein steps (i)-(iv) are practiced in the liquid waste separator” renders the claim indefinite.  It is not clear how all steps are practiced in the hydrocyclone clarifier.  Step (i) requires “coarse particle separation”; it is not clear if the coarse particle separation is separate from the hydrocyclone; does the hydrocyclone include a screen or mesh for coarse particle separation?  Further for step iii) the solids are sent back to the hydrocyclone which implies this is a separate component.  Are all components part of the hydrocyclone or are they separate pieces? 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 and claim 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In regard to claims 3-4, the limitations do not add further limitations to claim 1; claim 1 requires the species of self-cleaning hydrocyclone clarifiers and claim 3 requires the genus of liquid waste separators.  A ratio of centripetal force to fluid resistance has previously been claimed in claim 1.  In regard to claim 5, the limitations do not add further limitations to claim 1; claim 1 previously required precipitation to a bottom or floating ot surface.  Further claim 1 requires Ferrate rather than ferric chloride.  Claim 14 depends from a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6-7, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0324790 by Hilgren (Hilgren) in view of U.S. Patent Publication No. 2016/0264444 by Zuback (Zuback), and further in view of U.S. Patent No. 5746994 by Johnson (Johnson). 
In regard to claim 1, Hilgren teaches a method of treating and reusing wastewater for food processing (abstract; [0003]-[0005]).  Hilgren teaches conducting a coarse particle separation on the wastewater to create first stage water ([0037]-[0038]; filtration, sand filtration, activated carbon filtration; [0079]; [0092]-[0093]).  
Hilgren teaches separating large and small particles in a liquid waste separator ([0037]-[0038]; [0079]; [0092]-[0093]).  Hilgren teaches using combinations of separation methods ([0037]-[0038]; [0079]; [0092]-[0093]).   
Hilgren does not explicitly teach coarse particle separation followed by large and small particle separation to form a first and second stage water.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a combination of separation methods, including multiple particle separation steps, in order to achieve desired separation results.  One of ordinary skill in the art would be motivated to first separate out coarse particles followed by separating out smaller particles as it is an effective way to separate mixtures with various size debris and contamination.  
Hilgren teaches step (b) is practiced with the series of the liquid waste separators ([0037]-[0038]; [0079]; [0092]-[0093]).  Hilgren teaches separations with a centrifuge ([0037]-[0038]; [0079]; [0092]-[0093]).
Hilgren does not teach self-cleaning hydrocyclone clarifiers or a progression in a ratio of centripetal force to fluid resistance. 
Zuback teaches a method of treating water and removing contaminants (abstract).  Zuback teaches filter by inducing centrifugal force to separate particles based on the ratio of the centripetal force to fluid resistance ([0040]; [0012]).  Zuback teaches the separation results in separation of particles with varied particle sizes ([0040]).  Zuback teaches self-cleaning hydrocyclone clarifiers ([0040]-[0043]).  The term self-cleaning is not particularly limiting in the absence of a special definition from the instant specification.  The applicant's specification does not have a special definition for the term self-cleaning.  The hydrocyclone of Zuback is capable of being “self-cleaning”.  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize centripetal force to fluid resistance, as taught by Zuback, in the method of Hilgren in order to separate particles with varied particle sizes.
Hilgren teaches a flocculation settling tank to aggregate remaining solids ([0039]).  
Hilgren teaches the remaining solids either precipitate to a bottom of the flocculation settling tank or float to surface for removal by a skimmer ([0079]-[0080]).  Hilgren teaches the remaining solids can be further processed ([0079]-[0080]).  It would be obvious to one of ordinary skill in the art to recycle the remaining solids for further processing. 
Hilgren teaches treating the water with UV light to create resusable water ([0065]). 
Hilgren teaches step (c) comprising using ferric salts to flocculate and disinfect ([0037]-[0038]; [0075]-[0076]; [0079]; [0092]-[0093]).  Hilgren does not specifically teach Fe(VI). 
Johnson teaches water and wastewater treatment (abstract).  Johnson teaches ferrate is useful for water and wastewater treatment (abstract).  Johnson teaches ferrate is a strong oxidant which reacts with a variety of inorganic and organic agents destroying many contaminants in aqueous media (C1/LL26-37).  Johnson teaches ferrate is applicable in waste water treatment and has desirable properties such as floc formation, disinfective properties, and remediative faculties (C2/L20-40).  Johnson teaches ferrate is safe and easily handled ideal for wastewater remediation at both large and small scale levels (C4/L14-19).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Fe(VI), as taught by Johnson, as it is a known ferric salt which desirable water and wastewater treatment properties.  One of ordinary skill in art at the time the invention was effectively filed would be motivate to incorporate ferrate in the method of Hilgren since it destroys a variety of inorganic and organic agents, has desirable properties such as floc formation, disinfection, and it is easily handled. 
Hilgren does not explicitly teaches Fe(VI) for step d. 
Johnson teaches water and wastewater treatment (abstract).  Johnson teaches ferrate is useful for water and wastewater treatment (abstract).  Johnson teaches ferrate is a strong oxidant which reacts with a variety of inorganic and organic agents destroying many contaminants in aqueous media (C1/LL26-37).  Johnson teaches ferrate is applicable in waste water treatment and has desirable properties such as floc formation, disinfective properties, and remediative faculties (C2/L20-40).  Johnson teaches ferrate is safe and easily handled ideal for wastewater remediation at both large and small scale levels (C4/L14-19).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Fe(VI), as taught by Johnson, as it is a known ferric salt which desirable water and wastewater treatment properties.  One of ordinary skill in art at the time the invention was effectively filed would be motivate to incorporate ferrate in the method of Hilgren since it destroys a variety of inorganic and organic agents, has desirable properties such as floc formation, disinfection, and it is easily handled. 
Hilgren does not explicitly teach the specific order of steps. 
The order of performing process steps is prima facie obvious in the absence of new or unexpected result.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In regard to claim 3, Hilgren teaches step (b) is practiced using a series of the liquid waste separators ([0037]-[0038]; [0079]; [0092]-[0093]). 
In regard to claim 4, modified Hilgren teaches the limitations as noted above.  Hilgren teaches step (b) is practiced with the series of the liquid waste separators ([0037]-[0038]; [0079]; [0092]-[0093]).  Hilgren teaches separations with a centrifuge ([0037]-[0038]; [0079]; [0092]-[0093]).
Hilgren does not teach a progression in a ratio of centripetal force to fluid resistance. 
Zuback teaches a method of treating water and removing contaminants (abstract).  Zuback teaches filter by inducing centrifugal force to separate particles based on the ratio of the centripetal force to fluid resistance ([0040]; [0012]).  Zuback teaches the separation results in separation of particles with varied particle sizes ([0040]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize centripetal force to fluid resistance, as taught by Zuback, in the method of Hilgren in order to separate particles with varied particle sizes.  
In regard to claim 6, modified Hilgren teaches the limitations as noted above.  Hilgren teaches step (d) is practiced using a pump to recirculate the third stage water into a disinfecting tank for treatment ([0037]-[0038]; [0075]-[0076]; [0079]; [0092]-[0093]).
Hilgren does not teach a centrifugal pump. 
Zuback teaches a method of treating water and removing contaminants (abstract).  Zuback teaches filter by inducing centrifugal force to separate particles based on the ratio of the centripetal force to fluid resistance ([0040]; [0012]).  Zuback teaches the separation results in separation of particles with varied particle sizes ([0040]).  Zuback teaches a centrifugal pump ([0027]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a centrifugal pump, as taught by Zuback, in the method of Hilgren as it is a known pump type for performing water filtration methods. 
In regard to claim 7, Hilgren teaches after step (d), the reusable water is directed to at least one of a chill tank, a post-chill tank, and a scalding tank ([0033]-[0041]). 
In regard to claim 11, Hilgren teaches a method of processing poultry and of treating and reusing wastewater from poultry processing (abstract; [0003]-[0005]).  Hilgren teaches immersing the poultry in a scald tank ([0003]-[0005]; [0024]; [0034]; [0036]).  Hilgren teaches removing feathers of the poultry in a picker ([0003]-[0005]; [0024]; [0034]; [0036]-[0037]).  Hilgren teaches cleaning and processing the poultry ([0003]-[0005]; [0024]; [0034]; [0036]-[0037]).  Hilgren teaches immersing the poultry in a chill tank ([0003]-[0005]; [0024]; [0034]; [0036]-[0037]).  Hilgren teaches further processing the poultry for packaging ([0003]-[0005]; [0024]; [0034]; [0036]-[0037]).  
Hilgren does not teach a specific order of steps. 
Hilgren teaches a method of treating and reusing wastewater for food processing (abstract; [0003]-[0005]).  Hilgren teaches conducting a coarse particle separation on the wastewater to create first stage water ([0037]-[0038]; filtration, sand filtration, activated carbon filtration; [0079]; [0092]-[0093]).  
Hilgren teaches separating large and small particles in a liquid waste separator ([0037]-[0038]; [0079]; [0092]-[0093]).  Hilgren teaches using combinations of separation methods ([0037]-[0038]; [0079]; [0092]-[0093]).   
Hilgren does not explicitly teach coarse particle separation followed by large and small particle separation to form a first and second stage water.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a combination of separation methods, including multiple particle separation steps, in order to achieve desired separation results.  One of ordinary skill in the art would be motivated to first separate out coarse particles followed by separating out smaller particles as it is an effective way to separate mixtures with various size debris and contamination.  
Hilgren does not teach self-cleaning hydrocyclone clarifiers or a progression in a ratio of centripetal force to fluid resistance. 
Zuback teaches a method of treating water and removing contaminants (abstract).  Zuback teaches filter by inducing centrifugal force to separate particles based on the ratio of the centripetal force to fluid resistance ([0040]; [0012]).  Zuback teaches the separation results in separation of particles with varied particle sizes ([0040]).  Zuback teaches self-cleaning hydrocyclone clarifiers ([0040]-[0043]).  The term self-cleaning is not particularly limiting in the absence of a special definition from the instant specification.  The applicant's specification does not have a special definition for the term self-cleaning.  The hydrocyclone of Zuback is capable of being “self-cleaning”.  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize centripetal force to fluid resistance, as taught by Zuback, in the method of Hilgren in order to separate particles with varied particle sizes.
Hilgren teaches a flocculation settling tank to aggregate remaining solids ([0039]).  
Hilgren teaches the remaining solids either precipitate to a bottom of the flocculation settling tank or float to surface for removal by a skimmer ([0079]-[0080]).  Hilgren teaches the remaining solids can be further processed ([0079]-[0080]).  It would be obvious to one of ordinary skill in the art to recycle the remaining solids for further processing. 
Hilgren teaches treating the water with UV light to create resusable water ([0065]). 
Hilgren does not explicitly teach the specific order of steps. 
The order of performing process steps is prima facie obvious in the absence of new or unexpected result.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Hilgren teaches step (iii) comprising using ferric salts to flocculate and disinfect ([0037]-[0038]; [0075]-[0076]; [0079]; [0092]-[0093]).  Hilgren does not specifically teach Fe(VI). 
Johnson teaches water and wastewater treatment (abstract).  Johnson teaches ferrate is useful for water and wastewater treatment (abstract).  Johnson teaches ferrate is a strong oxidant which reacts with a variety of inorganic and organic agents destroying many contaminants in aqueous media (C1/LL26-37).  Johnson teaches ferrate is applicable in waste water treatment and has desirable properties such as floc formation, disinfective properties, and remediative faculties (C2/L20-40).  Johnson teaches ferrate is safe and easily handled ideal for wastewater remediation at both large and small scale levels (C4/L14-19).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Fe(VI), as taught by Johnson, as it is a known ferric salt which desirable water and wastewater treatment properties.  One of ordinary skill in art at the time the invention was effectively filed would be motivate to incorporate ferrate in the method of Hilgren since it destroys a variety of inorganic and organic agents, has desirable properties such as floc formation, disinfection, and it is easily handled. 
Hilgren does not explicitly teaches Fe(VI) for step (iv). 
Johnson teaches water and wastewater treatment (abstract).  Johnson teaches ferrate is useful for water and wastewater treatment (abstract).  Johnson teaches ferrate is a strong oxidant which reacts with a variety of inorganic and organic agents destroying many contaminants in aqueous media (C1/LL26-37).  Johnson teaches ferrate is applicable in waste water treatment and has desirable properties such as floc formation, disinfective properties, and remediative faculties (C2/L20-40).  Johnson teaches ferrate is safe and easily handled ideal for wastewater remediation at both large and small scale levels (C4/L14-19).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Fe(VI), as taught by Johnson, as it is a known ferric salt which desirable water and wastewater treatment properties.  One of ordinary skill in art at the time the invention was effectively filed would be motivate to incorporate ferrate in the method of Hilgren since it destroys a variety of inorganic and organic agents, has desirable properties such as floc formation, disinfection, and it is easily handled. 
In regard to claim 14, Hilgren teaches using ferric salts to flocculate and disinfect ([0037]-[0038]; [0075]-[0076]; [0079]; [0092]-[0093]).  Hilgren teaches adding an anti-microbial agent in a concentration of 200 ppm ([0084]). 
Hilgren does not explicitly teach Fe(VI). 
Johnson teaches water and wastewater treatment (abstract).  Johnson teaches ferrate is useful for water and wastewater treatment (abstract).  Johnson teaches ferrate is a strong oxidant which reacts with a variety of inorganic and organic agents destroying many contaminants in aqueous media (C1/LL26-37).  Johnson teaches ferrate is applicable in waste water treatment and has desirable properties such as floc formation, disinfective properties, and remediative faculties (C2/L20-40).  Johnson teaches ferrate is safe and easily handled ideal for wastewater remediation at both large and small scale levels (C4/L14-19).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Fe(VI), as taught by Johnson, as it is a known ferric salt which desirable water and wastewater treatment properties.  One of ordinary skill in art at the time the invention was effectively filed would be motivate to incorporate ferrate in the method of Hilgren since it destroys a variety of inorganic and organic agents, has desirable properties such as floc formation, disinfection, and it is easily handled. 
In regard to claim 16, Hilgren teaches step (i)-(iv) are practiced in the liquid waste separator ([0037]-[0038]; [0079]; [0092]-[0093]).   
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0324790 by Hilgren (Hilgren) in view of U.S. Patent Publication No. 2016/0264444 by Zuback (Zuback) and U.S. Patent No. 5746994 by Johnson (Johnson), as noted above, further in view of U.S. Patent Publication No. 2014/0263072 by Voigt et al. (Voigt). 
In regard to claim 2, modified Hilgren teaches the limitations as noted above.  Hilgren teaches step a is practiced by screening and floatation ([0037]-[0038]; [0079]).  Hilgren does not teach trammel screening. 
Voigt teaches a method of treating water and removing contaminants (abstract).  Voigt teaches trammel washing is a known separation technique to remove particulate material from water ([0054]).  Voigt teaches trammel washing is an alternative to backwashing, cyclone separation, on-line filtration ([0054]). 
It would be obvious to one of skill in the art at the time the invention was made to substitute filtering with trammel screening, as taught by Hilgren, as they are known alternative methods of removing contaminants.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0324790 by Hilgren (Hilgren) in view of U.S. Patent Publication No. 2016/0264444 by Zuback (Zuback) and U.S. Patent No. 5746994 by Johnson (Johnson), as noted above, further in view of U.S. Patent No. 7931822 by Kelley et al. (Kelley). 
In regard to claim 5, modified Hilgren teaches the limitations as noted above.  Hilgren teaches step c is practiced using ferric salts ([0039]).  Hilgren teaches the remaining solids either precipitate to a bottom of the flocculation settling tank or float to surface for removal by a skimmer ([0079]-[0080]). 
Hilgren does not explicitly teach ferric chloride. 
Kelley teaches wastewater treatment (abstract).  Kelley teaches ferric salts (C2/L12-20).  Kelley teaches ferric chloride is a common iron salt for wastewater treatment (C2/L12-20). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize ferric chloride, as taught by Kelley, in the method of modified Hilgren as it is a known ferric salt used in water treatment. 
Response to Arguments 
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument Hilgren lacks hydrocyclone clarifiers using a progression in a ratio of centripetal force to fluid resistance to create second stage water; Hilgren lacks features in step c relating to aggregation of remaining solids to create a third stage water; Hilgren lacks reference to precipitation of remaining solids where solids are sent back to hydrocyclone clarifiers, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Zuback teaches hydrocyclone clarifiers. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied we
b-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777